THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

AMENDED AND RESTATED
STOCK OPTION AND SUBSCRIPTION AGREEMENT

THIS STOCK OPTION AND SUBSCRIPTION AGREEMENT is entered into as of the 10th day
of October, 2005 (the "Effective Date").

BETWEEN:

COUNTERPATH SOLUTIONS, INC.

(the "Company"), who has a business address at 8th Floor, 100 West Pender
Street, Vancouver, British Columbia, Canada V6B 1R8



AND:

______________, whose address is _______________ (the "Optionee").

RECITALS

WHEREAS:

The Optionee is an employee ________________ [or consultant] of the Company or
the Company's subsidiary, Xten Networks R&D Inc.;

The Board of Directors of the Company (the "Board") has approved and adopted the
2004 Stock Option Plan (the "2004 Plan") and 2005 Stock Option Plan (the "2005
Plan"), pursuant to which the Board is authorized to grant to employees and
other selected persons stock options to purchase common shares of the Company;
and

The Board has previously granted stock options to purchase a total of
_______________ (_______________) common shares of the Company under the
_______________ [2004 Plan or 2005 Plan] and the Board has authorized the grant
to the Optionee of additional stock options to purchase a total of
_______________ (_______________) common shares of the Company under the 2005
Plan.

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of other good and
valuable consideration and the sum of One ($1.00) Dollar now paid by the
Optionee to the Company (the receipt and sufficiency whereof is hereby
acknowledged), it is hereby agreed by and between the parties as follows:

In this Agreement, the following terms shall have the following meanings:

"Common Stock" means the shares of common stock of the Company;

"Exercise Payment" means the amount of money equal to the Exercise Price
multiplied by the number of Optioned Shares specified in the Notice of Exercise;

"Exercise Price" means $0.39;

"Expiry Date" means October 10, 2015;

"Notice of Exercise" means a notice in writing addressed to the Company at its
address first recited (or such other address of the Company as may from time to
time be notified to the Optionee in writing), substantially in the form attached
as Exhibit "A" hereto, which notice shall specify therein the number of Optioned
Shares in respect of which the Options are being exercised;

"Options" means the irrevocable right and option to purchase, from time to time,
all, or any part of the Optioned Shares granted to the Optionee by the Company
pursuant to Section 1.3 of this Agreement;

"Optioned Shares" means the shares of Common Stock, subject to the Options;

"Securities" means, collectively, the Options and the Optioned Shares;

"Shareholders" means holders of record of the shares of Common Stock;

"U.S. Person" shall have the meaning ascribed thereto in Regulation S under the
1933 Act, and for the purpose of the Agreement includes any person in the United
States; and

"Vested Options" means the Options that have vested in accordance with Section
1.4 of this Agreement.

Capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the 2004 Plan or the 2005 Plan, as applicable.

The Company agrees to offer to the Optionee the option to purchase, upon the
terms and conditions set forth herein and in the 2004 Plan or the 2005 Plan, as
applicable, Options to purchase a total of _______________ (_______________)
Optioned Shares at the Exercise Price. The Company and the Optionee have agreed
that the grant of the Options pursuant to this Agreement will satisfy the
Company's obligation to grant stock options as set out in the Offer and the
Optionee agrees to release the Company with respect to any claim with respect to
the Company's obligation to grant stock options as set out in the Offer.

The Options may be exercised after vesting and only in accordance with the
following schedule:

on April 7, 2006, the Options shall vest with respect to twelve and one-half
percent (12.5%) of the Options; and

commencing on the date which is seven (7) months after the Effective Date, the
Options shall vest with respect to one-forty eighth (1/48) of the remaining
eighty-seven and one-half percent (87.5%) of the Options every month until the
Options are fully vested.

The Options shall, at 5:00 p.m. (Vancouver time) on the Expiry Date, forthwith
expire and be of no further force or effect whatsoever.

Vested Options shall terminate, to the extent not previously exercised, upon the
occurrence of the first of the following events:

ten (10) years from the Effective Date;

the date of an Optionee's termination of employment or contractual relationship
with the Company or any Related Corporation (as defined in the 2004 Plan or the
2005 Plan, as applicable) for cause (as determined in the sole discretion of the
Plan Administrator, acting reasonably) or the date of resignation by an Optionee
from the Optionee's employment or contractual relationship with the Company or
any Related Company;

the expiration of one (1) year from the date of the death of the Optionee, or
the expiration of one (1) year from termination of an Optionee's employment or
contractual relationship by reason of Disability (as defined in Section 5(g) of
the 2004 Plan or the 2005 Plan, as applicable); or

the expiration of three (3) months from the date of an Optionee's termination of
employment or contractual relationship with the Company or any Related
Corporation for any reason whatsoever other than cause, death or Disability.

Each unvested Option granted pursuant hereto shall terminate immediately upon
termination of or resignation from the Optionee's employment or contractual
relationship with the Company for any reason whatsoever, unless vesting is
accelerated in accordance with Section 5.1(f) of the 2004 Plan or the 2005 Plan,
as applicable.

Subject to compliance with any applicable securities laws, the Options shall be
exercisable, in full or in part, at any time after vesting, until termination;
provided, however, that any Optionee who is subject to the reporting and
liability provisions of Section 16 of the Securities Exchange Act of 1934 with
respect to the Common Stock shall be precluded from selling, transferring or
otherwise disposing of any Common Stock underlying any Options during the six
(6) months immediately following the grant of that Option. If less than all of
the shares included in the vested portion of any Options are purchased, the
remainder may be purchased at any subsequent time prior to the Expiry Date. No
portion of any Options for less than fifty (50) shares (as adjusted pursuant to
Section 5.1(m) of the 2004 Plan or the 2005 Plan, as applicable) may be
exercised; provided, that if the vested portion of any Options is less than
fifty (50) shares, it may be exercised with respect to all shares for which it
is vested. Only whole shares may be issued pursuant to the exercise of any
Options, and to the extent that any Options covers less than one (1) share, it
is unexercisable.

Each exercise of the Options shall be by means of delivery of a Notice of
Exercise (which may be in the form attached hereto as Exhibit A) to the
Secretary of the Company at its principal executive office, specifying the
number of shares of Common Stock to be purchased and accompanied by payment in
cash by certified check or cashier's check in the amount of the full exercise
price for the Common Stock to be purchased. In addition to payment in cash by
certified check or cashier's check, an Optionee or transferee of the Options may
pay for all or any portion of the aggregate exercise price by complying with one
or more of the following alternatives:

by delivering a properly executed Notice of Exercise together with irrevocable
instructions to a broker promptly to sell or margin a sufficient portion of the
Common Stock and deliver directly to the Company the amount of sale or margin
loan proceeds to pay the exercise price; or

by complying with any other payment mechanism approved by the Plan Administrator
at the time of exercise.

It is a condition precedent to the issuance of Optioned Shares that the Optionee
execute and/or deliver to the Company all documents and withholding taxes
required in accordance with Section 5.1 of the 2004 Plan or the 2005 Plan, as
applicable.

Nothing in this Agreement shall obligate the Optionee to purchase any Optioned
Shares except those Optioned Shares in respect of which the Optionee shall have
exercised the Options in the manner provided in this Agreement.

The terms of the Options are subject to the provisions of the 2004 Plan and the
2005 Plan, as applicable, as the same may from time to time be amended, and any
inconsistencies between this Agreement and the 2004 Plan or the 2005 Plan, as
applicable, as the same may be from time to time amended, shall be governed by
the provisions of the 2004 Plan or the 2005 Plan, as applicable, a copy of which
has been delivered to the Optionee, and which is available for inspection at the
principal offices of the Company.

 1. Acknowledgements of the Optionee

    The Optionee acknowledges and agrees that:
    
    none of the Options or the Optioned Shares have been registered under the
    1933 Act or under any state securities or "blue sky" laws of any state of
    the United States, and, unless so registered, may not be offered or sold in
    the United States or, directly or indirectly, to U.S. Persons, except in
    accordance with the provisions of Regulation S, pursuant to an effective
    registration statement under the 1933 Act, or pursuant to an exemption from,
    or in a transaction not subject to, the registration requirements of the
    1933 Act and in each case only in accordance with applicable state
    securities laws;
    
    the Company has not undertaken, and will have no obligation, to register any
    of the Securities under the 1933 Act;
    
    the Optionee has received and carefully read this Agreement and the public
    information which has been filed with the Securities and Exchange Commission
    (the "SEC") in compliance or intended compliance with applicable securities
    legislation (collectively, the "Company Information");
    
    the decision to execute this Agreement and acquire the Securities hereunder
    has not been based upon any oral or written representation as to fact or
    otherwise made by or on behalf of the Company, and such decision is based
    entirely upon a review of the Company Information (the receipt of which is
    hereby acknowledged);
    
    no securities commission or similar regulatory authority has reviewed or
    passed on the merits of the Securities;
    
    there is no government or other insurance covering the Securities;
    
    there are risks associated with an investment in the Securities;
    
    the Company has advised the Optionee that the Company is relying on an
    exemption from the requirements to provide the Optionee with a prospectus
    and to sell the Securities through a person registered to sell securities
    under the Securities Act (British Columbia) (the "B.C. Act") and, as a
    consequence of acquiring the Securities pursuant to this exemption, certain
    protections, rights and remedies provided by the B.C. Act, including
    statutory rights of rescission or damages, will not be available to the
    Optionee;
    
    the Optionee has not acquired the Securities as a result of, and will not
    itself engage in, any "directed selling efforts" (as defined in Regulation S
    under the 1933 Act) in the United States in respect of the Securities which
    would include any activities undertaken for the purpose of, or that could
    reasonably be expected to have the effect of, conditioning the market in the
    United States for the resale of the Securities; provided, however, that the
    Optionee may sell or otherwise dispose of the Securities pursuant to
    registration thereof under the 1933 Act and any applicable state and
    provincial securities laws or under an exemption from such registration
    requirements;
    
    the Optionee and the Optionee's advisor(s) (if applicable) have had a
    reasonable opportunity to ask questions of and receive answers from the
    Company in connection with the distribution of the Securities hereunder, and
    to obtain additional information, to the extent possessed or obtainable
    without unreasonable effort or expense, necessary to verify the accuracy of
    the information about the Company;
    
    the books and records of the Company were available upon reasonable notice
    for inspection, subject to certain confidentiality restrictions, by the
    Optionee during reasonable business hours at its principal place of
    business, and all documents, records and books in connection with the
    distribution of the Securities hereunder have been made available for
    inspection by the Optionee, the Optionee's attorney and/or advisor(s) (if
    applicable);
    
    the Company is entitled to rely on the representations and warranties and
    the statements and answers of the Optionee contained in this Agreement;
    
    the Optionee will indemnify and hold harmless the Company and, where
    applicable, its directors, officers, employees, agents, advisors and
    shareholders, from and against any and all loss, liability, claim, damage
    and expense whatsoever (including, but not limited to, any and all fees,
    costs and expenses whatsoever reasonably incurred in investigating,
    preparing or defending against any claim, lawsuit, administrative proceeding
    or investigation whether commenced or threatened) arising out of or based
    upon any representation or warranty of the Optionee contained herein or in
    any document furnished by the Optionee to the Company in connection herewith
    being untrue in any material respect or any breach or failure by the
    Optionee to comply with any covenant or agreement made by the Optionee to
    the Company in connection therewith;
    
    none of the Securities are listed on any stock exchange or automated dealer
    quotation system and no representation has been made to the Optionee that
    any of the Securities will become listed on any stock exchange or automated
    dealer quotation system; except that currently certain market makers make
    market in the common shares of the Company on the OTC Bulletin Board service
    of the National Association of Securities Dealers, Inc.;
    
    in addition to resale restrictions imposed under U.S. securities laws, there
    are additional restrictions on the Optionee's ability to resell the
    Securities under the B.C. Act and Multilateral Instrument 45-102 adopted by
    the British Columbia Securities Commission;
    
    the Company will refuse to register any transfer of the Securities not made
    in accordance with the provisions of Regulation S, pursuant to an effective
    registration statement under the 1933 Act or pursuant to an available
    exemption from the registration requirements of the 1933 Act and in
    accordance with applicable state and provincial securities laws;
    
    the statutory and regulatory basis for the exemption claimed for the offer
    of the Securities, although in technical compliance with Regulation S, would
    not be available if the offering is part of a plan or scheme to evade the
    registration provisions of the 1933 Act or any applicable state and
    provincial securities laws;
    
    the Optionee has been advised to consult the Optionee's own legal, tax and
    other advisors with respect to the merits and risks of an investment in the
    Securities and with respect to applicable resale restrictions, and it is
    solely responsible (and the Company is not in any way responsible) for
    compliance with:
    
    any applicable laws of the jurisdiction in which the Optionee is resident in
    connection with the distribution of the Securities hereunder, and
    
    applicable resale restrictions; and
    
    this Agreement is not enforceable by the Optionee unless it has been
    accepted by the Company.

 2. Representations, Warranties and Covenants of the Optionee

    The Optionee hereby represents and warrants to and covenants with the
    Company (which representations, warranties and covenants shall survive the
    closing) that:
    
    the Optionee is an employee or consultant of the Company;
    
    the Optionee has the legal capacity and competence to enter into and execute
    this Agreement and to take all actions required pursuant hereto;
    
    the Optionee has received and carefully read this Agreement;
    
    the Optionee has duly executed and delivered this Agreement and it
    constitutes a valid and binding agreement of the Optionee enforceable
    against the Optionee in accordance with its terms;
    
    the Optionee is not acquiring the Securities for the account or benefit of,
    directly or indirectly, any U.S. Person;
    
    the Optionee is not a U.S. Person;
    
    the Optionee is resident in the jurisdiction set out on page 1 of this
    Agreement;
    
    the acquisition of the Securities by the Optionee as contemplated in this
    Agreement complies with or is exempt from the applicable securities
    legislation of the jurisdiction of residence of the Optionee;
    
    the Optionee is acquiring the Securities for investment only and not with a
    view to resale or distribution and, in particular, it has no intention to
    distribute either directly or indirectly any of the Securities in the United
    States or to U.S. Persons;
    
    the Optionee is outside the United States when receiving and executing this
    Agreement and is acquiring the Securities as principal for the Optionee's
    own account, for investment purposes only, and not with a view to, or for,
    resale, distribution or fractionalisation thereof, in whole or in part, and
    no other person has a direct or indirect beneficial interest in such
    Securities;
    
    the Optionee is not an underwriter of, or dealer in, the common shares of
    the Company, nor is the Optionee participating, pursuant to a contractual
    agreement or otherwise, in the distribution of the Securities;
    
    the Optionee (i) has adequate net worth and means of providing for
    his/her/its current financial needs and possible personal contingencies,
    (ii) has no need for liquidity in this investment, and (iii) is able to bear
    the economic risks of an investment in the Securities for an indefinite
    period of time, and can afford the complete loss of such investment;
    
    the Optionee is aware that an investment in the Company is speculative and
    involves certain risks, including the possible loss of the investment, and
    the Optionee has carefully read and considered the matters set forth under
    the caption "Risk Factors" appearing in the Company's various disclosure
    documents, filed with the SEC;
    
    the Optionee has the requisite knowledge and experience in financial and
    business matters as to be capable of evaluating the merits and risks of the
    investment in the Securities and the Company;
    
    the Optionee understands and agrees that the Company and others will rely
    upon the truth and accuracy of the acknowledgements, representations and
    agreements contained in this Agreement, and agrees that if any of such
    acknowledgements, representations and agreements are no longer accurate or
    have been breached, the Optionee shall promptly notify the Company;
    
    the Optionee acknowledges that the Optionee has not acquired the Securities
    as a result of, and will not itself engage in, any "directed selling
    efforts" (as defined in Regulation S under the 1933 Act) in the United
    States in respect of the Securities which would include any activities
    undertaken for the purpose of, or that could reasonably be expected to have
    the effect of, conditioning the market in the United States for the resale
    of the Securities; provided, however, that the Optionee may sell or
    otherwise dispose of the Securities pursuant to registration of the
    Securities pursuant to the 1933 Act and any applicable state and provincial
    securities laws or under an exemption from such registration requirements
    and as otherwise provided herein;
    
    the Optionee has made an independent examination and investigation of an
    investment in the Securities and the Company and has depended on the advice
    of its legal and financial advisors and agrees that the Company will not be
    responsible in anyway whatsoever for the Optionee's decision to invest in
    the Securities and the Company;
    
    the Optionee understands and agrees that none of the Options or the Optioned
    Securities have been or will be registered under the 1933 Act, or under any
    state securities or "blue sky" laws of any state of the United States, and,
    unless so registered, may not be offered or sold except in accordance with
    the provisions of Regulation S, pursuant to an effective registration
    statement under the 1933 Act, or pursuant to an exemption from, or in a
    transaction not subject to, the registration requirements of the 1933 Act
    and in each case only in accordance with applicable state securities laws;
    
    it understands and agrees that the Company will refuse to register any
    transfer of the Optioned Securities not made in accordance with the
    provisions of Regulation S, pursuant to an effective registration statement
    under the 1933 Act or pursuant to an available exemption from, or in a
    transaction not subject to, the registration requirements of the 1933 Act;
    
    the Optionee is not aware of any advertisement of any of the Securities and
    is not acquiring the Securities as a result of any form of general
    solicitation or general advertising including advertisements, articles,
    notices or other communications published in any newspaper, magazine or
    similar media or broadcast over radio or television, or any seminar or
    meeting whose attendees have been invited by general solicitation or general
    advertising;
    
    no person has made to the Optionee any written or oral representations:
    
    that any person will resell or repurchase any of the Securities;
    
    that any person will refund the purchase price of any of the Securities; or
    
    as to the future price or value of any of the Securities; and
    
    if the Optionee is a consultant of the Company, the Optionee has entered
    into a written consulting agreement with the Company or a related entity of
    the Company and spends or will spend a significant amount of time and
    attention on the affairs and business of the Company or such related entity.

    Acknowledgement and Waiver

    The Optionee has acknowledged that the decision to purchase the Securities
    was solely made on the basis of publicly available information contained in
    the Company Information. The Optionee hereby waives, to the fullest extent
    permitted by law, any rights of withdrawal, rescission or compensation for
    damages to which the Optionee might be entitled in connection with the
    distribution of any of the Securities.

Legending of Subject Securities

The Optionee hereby acknowledges that that upon the issuance thereof, and until
such time as the same is no longer required under the applicable securities laws
and regulations, the certificates representing any of the Securities will bear a
legend in substantially the following form:

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

The Optionee hereby acknowledges and agrees to the Company making a notation on
its records or giving instructions to the registrar and transfer agent of the
Company in order to implement the restrictions on transfer set forth and
described in this Agreement.

Costs

The Optionee acknowledges and agrees that all costs and expenses incurred by the
Optionee (including any fees and disbursements of any special counsel retained
by the Optionee) relating to the acquisition of the Securities shall be borne by
the Optionee.

Governing Law

This Agreement is governed by the laws of the Province of British Columbia and
the federal laws of Canada applicable therein. The Optionee irrevocably attorns
to the jurisdiction of the courts of the Province of British Columbia.

Survival

This Agreement, including without limitation the representations, warranties and
covenants contained herein, shall survive and continue in full force and effect
and be binding upon the parties hereto notwithstanding the completion of the
purchase of the shares underlying the Options by the Optionee pursuant hereto.

Assignment

This Agreement is not transferable or assignable.

Counterparts and Electronic Means

This Agreement may be executed in several counterparts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument. Delivery of an executed copy of this Agreement by electronic
facsimile transmission or other means of electronic communication capable of
producing a printed copy will be deemed to be execution and delivery of this
Agreement as of the date first above written.

Severability

The invalidity or unenforceability of any particular provision of this Agreement
shall not affect or limit the validity or enforceability of the remaining
provisions of this Agreement.

Entire Agreement

Except as expressly provided in this Agreement and in the agreements,
instruments and other documents contemplated or provided for herein, this
Agreement is the only agreement between the Optionee and the Company with
respect to the Options, and this Agreement and the 2004 Plan and the 2005 Plan,
as applicable, supersede all prior and contemporaneous oral and written
statements and representations and contain the entire agreement between the
parties with respect to the Options.

Effectiveness

This Agreement shall be deemed to be effective following the delivery by the
Optionee to the Company of two fully executed copies of this Agreement.

IN WITNESS WHEREOF

the parties hereto have duly executed this Agreement as of the date first above
written.



COUNTERPATH SOLUTIONS, INC.




By: ____________________________________
Mark Bruk, Chief Executive Officer





SIGNED, SEALED and DELIVERED by _______________ in the presence of:


____________________________________
Signature
____________________________________
Print Name
____________________________________
Address
____________________________________

____________________________________
Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)






____________________________________

EXHIBIT A

TO: Counterpath Solutions, Inc.
8th Floor, 100 West Pender Street
Vancouver, British Columbia
Canada V6B 1R8

Notice of Exercise

This Notice of Election to Exercise shall constitute proper notice pursuant to
Section 5.1(h) of Counterpath Solutions, Inc.'s (the "Company") _______________
[2004 or 2005] Stock Option Plan (the "Plan") and Section 1.6 of that certain
Stock Option Agreement (the "Agreement") dated as of October 7, 2005, between
the Company and the undersigned. The undersigned hereby elects to exercise
Optionee's option to purchase____________________ shares of the common stock of
the Company at a price of $0.39 per share, for aggregate consideration of
$____________, on the terms and conditions set forth in the Agreement and the
Plan. Such aggregate consideration, in the form specified in Section 1.6 of the
Agreement, accompanies this notice.

The Optionee hereby directs the Company to issue, register and deliver the
certificates representing the shares as follows:

Registration Information:

 

Delivery Instructions:

     

Name to appear on certificates

 

Name

     

Address

 

Address

                     

Telephone Number

DATED at ____________________________________, the

_______

day of______________, _______.



____________________________________

(Name of Optionee - Please type or print)

____________________________________

(Signature and, if applicable, Office)

____________________________________

(Address of Optionee)

____________________________________

(City, State, and Zip Code of Optionee)



____________________________________

(Fax Number)